Brown, C. J.
In proceedings in the district court of Dakota county for the enforcement of delinquent'taxes for the year 1915 appellant by answer interposed a claim that the land here involved, which appellant owns, was assessed and taxed at a valuation greater than its real and actual value, and demanded that the assessment be reduced to correspond with the actual value of the property. Such a defense is authorized by section 2108, G. S. 1913; State v. Minnesota Tax Commission, 135 Minn. 282, 160 N. W. 665. A trial of the issue thus presented resulted *360in a finding by the trial court that the claim of over-valuation was not established, and judgment was ordered in harmony with the original assessment. The proceeding comes to this court by an appeal from an order denying a new trial.
The assignments of error present as the principal question in support of the appeal the contention that the findings of the trial court are not sustained by the evidence.
The rule guiding this court in the review of the findings of the trial court in proceedings of this kind is the same as that applied in ordinary civil actions; and to justify interference with such findings it must appear that they are clearly and manifestly against the evidence. In the light of the rule we have read the record with care and find no reason for disturbing the findings here under review. The evidence is conflicting as to the actual value of the property; the trial court was familiar with the situation and location of the land, and in position to give proper weight to the opinions of the various witnesses. A discussion of the evidence would serve no useful purpose. It is not clearly or manifestly against the findings and there must therefore be an affirmance.
The record presents no reversible error in any of the rulings of the court.
Order affirmed.